Citation Nr: 1825598	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-33 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether the appellant's character of discharge is a bar to basic eligibility for VA benefits.  


REPRESENTATION

Appellant represented by:	David Bander, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The appellant and his mother


ATTORNEY FOR THE BOARD

C. Bosely, Counsel

INTRODUCTION

The appellant had active service from May 2006 to February 2012.  His entire period of service was characterized as Under Other Than Honorable Conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO), which found that the appellant was not eligible for any VA benefits, to include health care and related benefits under Chapter 17, U.S.C., due to the character of his service.  

The appellant testified before the undersigned Veterans Law Judge in a hearing at the RO in May 2016.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

A remand for further development is warranted.

First, there are possibly missing service personnel records (SPRs).  According to the appellant's attorney at the Board hearing, the appellant made a "deal" during service that "precludes him from going directly to the Army for a service upgrade."  A copy of this "deal" is not included with his current SPRs.  This suggests that there are additional SPRS unaccounted for.  

Second, a VA examination is needed to address the question of insanity.  The appellant had three arrests during service, including two driving while intoxicated (DWI) charges.  Board Hr'g Tr. 9, 17.  His available SPRs show that he was also absent without official leave (AWOL) from April 2011 to September 2011, a period of approximately 144 days.    

The appellant maintains that he did not have soundness of mind at the time of the actions leading to his discharge.  Board Hr'g Tr. 27.  He indicated that he was suffering from traumatic brain injuries (TBI) and posttraumatic stress disorder (PTSD), which should be considered mitigating or causal factors in the behaviors he exhibited.  Board Hr'g Tr. 3.  

His service treatment records (STRs) confirm that he suffered two head injuries during service.  First, during combat service in Iraq in January 2007, he lost consciousness after a blast from an improvised explosive device (IED).  The appellant was a gunner in the vehicle when the blast occurred.  He remembered the blast and waking up with his head lying forward on his weapon, but was unconscious for a few seconds.  Second, he had a concussion in May 2010 when his parachute did not open properly causing him to have a "hard fall."  He had loss of consciousness and confusion.  

In light of this evidence, the central legal question at issue in this case concerns whether the appellant has the status of a "veteran."  In order to make this legal determination, there is an unresolved medical question concerning whether the appellant was insane at the time of his in-service offenses.  A VA medical examination is needed to address this issue.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The appellant is also diagnosed with PTSD.  He maintains that symptoms of this condition started during service.  Board Hr'g Tr. 3.  (The claims file contains a December 2012 letter from a Vet Center counselor establishing this diagnosis.  Of note, the authenticity of this letter is questionable.  Facially, it appears to be written on the letterhead of a VA Vet Center.  However, where "Department of Veterans Affairs" should be written, the heading actually says "Department of [Appellant's Last Name] Affairs."  It is not clear who altered the letterhead or why.)  All VA records, including those from the VA Vet Center, should also be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding SPRs, including any that contain information pertaining to a deal made regarding the possible preclusion of requesting a service upgrade

2.  Obtain all outstanding VA treatment records, including, but not limited to those from the VA Vet Center where the appellant sought treatment.

3.  All reasonable attempts should be made to obtain the records identified in paragraphs 1 and 2.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Thereafter, arrange for the appellant to undergo a VA psychiatric examination.

The examiner is asked to review the pertinent evidence, including the appellant's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

Was the appellant insane during the time of his service, including at the time of his DWIs, his substance use, and his period of being AWOL from April 2011 to September 2011?  

For purposes of answering the question, consider VA's specific definition of insanity to mean that, during his active service, he exhibited due to disease a more or less prolonged deviation from his normal method of behavior, or he interfered with the peace of society, or he departed so far from the accepted standards of the community (that is, became antisocial) to which by birth and education he belonged as to lack the adaptability to make further adjustment to the social customs of the community in which he resided.

The examiner is particularly asked to consider his two head injuries during service, plus his symptoms of PTSD.  

Please articulate the reasons underpinning each conclusion.  That is, (1) identify what facts and information, whether found in the record or outside the record, support the conclusion, and (2) explain how that evidence justifies the conclusion.  

5.  Finally, readjudicate the appeal.  If the full benefit sought has not been granted, issue a supplemental statement of the case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

